UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Annual Report February 28, 2014 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Investor Class Shares (BQMIX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investor Class Shares (BQLIX) Investment Adviser Bright Rock Capital Management LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 6 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 19 STATEMENTS OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 NOTICE OF PRIVACY POLICY & PRACTICES 37 ADDITIONAL INFORMATION 38 Dear Shareholder: 2014 is off to a lackluster start with the S&P 500 Index returning less than 1% through the first two months of the year.However, the twelve months ended February 28, 2014 were quite a bit more exciting with the S&P 500 Index returning 25.37% over the period.Strong market returns were not confined to large cap stocks alone.Mid-Cap stocks also performed well with the S&P Mid-Cap 400 Pure Growth Index up 26.87% and the Russell Mid-Cap Growth Index up 31.61% over the same twelve month period. US Economy Gross Domestic Product (GDP) growth in the fourth quarter of 2013 was recently revised lower to 2.4% from an original estimate of 3.2%.Federal government spending and consumption dropped more than 12% in the quarter, mostly due to the 16 day government shutdown.This was one of the largest detractors, negatively impacting growth.For calendar year 2013 real GDP averaged 1.9% based on the most recently revised estimates, compared to real GDP growth in 2012 of 2.8%. The housing market continued to improve over the course of 2013 despite mortgage rates increasing.Housing starts have ticked up and affordability remains at historic highs.Indicators of consumer health such as vehicle sales, consumer confidence and unemployment also improved during the year.Regarding corporate spending, business inventories have remained tight as orders for capital goods have picked up.In addition, the Institute of Supply Management Purchasing Managers Index has continued to indicate expansion of corporate activity. U.S. Stocks The government shut down notwithstanding, stocks continued their upward climb in the fourth quarter of 2013, gaining more than 10%.All economic sectors posted double digit gains in 2013 with more economically sensitive sectors generally out-performing more defensive sectors.During the full calendar year 2013, Consumer Discretionary, Healthcare and Industrial stocks performed the best with sector gains of 43%, 42% and 41%, respectively.Within Healthcare, which is typically a more defensive sector, the higher risk/higher return industry, biotechnology, drove returns with a 75% gain aided by new drug approvals.Financials also posted a strong year (+36%), buoyed by insurance and asset management related company gains.Other defensive sectors such as Utilities and Telecom had less impressive gains with returns of 13% and 11%, respectively. Quality Large Cap Fund (the “Fund”): Absolute returns for the Institutional class shares of the Fund during the six month period ended February 28, 2014 were strong, with a return of 11.75%.The S&P 500 Index over the same timeframe performed even better, returning 15.07%.For the twelve month period ended February 28, 2014 the Institutional class shares of the Fund returned 21.93% compared to 25.37% for the S&P 500 Index.For the first time in a while, equal weighted sector exposure detracted from performance.However, strong stock selection helped offset some of the negative sector positioning.Although the smaller sectors in the S&P 500 Index were some of the weakest performers, strong stock selection in the Fund 3 helped mitigate some of the negative effects including; Ecolab (+69.07 %) in the Materials sector, Atmos Energy (+31.42 %) in the Utilities sector and Time Warner Cable (+76.33 %) in the Telecom sector. Mid Cap Growth Fund (the “Fund”): Absolute returns for the Institutional class shares of the Fund during the six month period ended February 28, 2014 were strong, with a return of 13.67%.The Russell Mid-Cap Growth Index over the same timeframe performed even better, returning 18.08%.For the twelve month period ended February 28, 2014 the Fund returned 17.75% compared to 31.61% for the Russell Mid-Cap Growth Index.Limited exposure to larger companies within the Russell Mid-Cap Growth Index, along with poor stock selection, were large contributors to the relative underperformance.Although clearly disappointed with performance, we are optimistic about our positioning, portfolio construction process and are encouraged by the opportunities for the year ahead. Looking Forward Even with the weather related slowdown to start 2014, economists still continue to predict real GDP in 2014 to be ahead of 2013.We continue to see good prospects for an improving global economy and the potential for the U.S. recovery to accelerate.While, rising rates make cost of capital less attractive, the Federal Reserve has taken great care to communicate policy steps in advance of any action.Housing has staged an impressive turnaround.Stocks, off their recent highs, look reasonable by most measures. Global market uncertainty including; China’s economic slowdown, confrontation in the Middle East and in the Ukraine, as well as the Federal Reserve’s taper policy could weigh on markets and create additional volatility as they have in the past.That said the uncertainty index has not been this subdued in quite some time, which could bode well for markets. Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility.Investments in foreign securities can exhibit greater volatility.Additional risks include political, economic, and currency risks as well as differences in accounting methods.These risks can be greater for investments in emerging markets.The Funds will bear their share of the fees and expenses of investments in underlying funds or ETFs.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs.Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (ÒNAVÓ), an active secondary trading market may not develop or be 4 maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.The Funds may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates.This investment may not be suitable for all investors.The Funds may engage in short sales, which couldresult in such a Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe.It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell Midcap Growth Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The S&P Mid Cap 400 Pure Growth Index is an equity index representing 400 mid-sized companies in various industries.The S&P 400 Index is also called the S&P MidCap 400 Index.The S&P 400 Index represents over 7% of the entire U.S. equity market.The S&P 400 Index is weighted by market capitalization.The S&P 400 Index includes mid cap stocks with market capitalizations ranging from about US $1.5 billion dollars to about US $5.5 billion.To be included in the S&P 400 Index, a company must be a US company with strong financials.It is not possible to invest directly in an index.Institute of Supply Management Purchasing Managers Index is an indicator of the economic health of the manufacturing sector.The PMI index is based on five major indicators: new orders, inventory levels, production, supplier deliveries and the employment environment. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 5 Bright Rock Funds Allocation of Portfolio Holdings as of February 28, 2014 (Unaudited) Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 6 Bright Rock Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2013 - February 28, 2014). Actual Expenses The first line of each of the following tables provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each of the tables provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will 7 Bright Rock Funds Expense Examples (Unaudited) (Continued) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 – September 1, 2013 February 28, 2014 February 28, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Mid Cap Growth Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 – September 1, 2013 February 28, 2014 February 28, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Quality Large Cap Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 – September 1, 2013 February 28, 2014 February 28, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Quality Large Cap Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 – September 1, 2013 February 28, 2014 February 28, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.10%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 8 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended February 28, 2014 Since Since One Three Inception Inception Year Years (5/26/10) (1/17/12) Bright Rock Mid Cap Growth Fund Institutional Class 17.75% 5.85% 12.24% N/A Investor Class 18.96% N/A N/A 14.56% Russell Midcap Growth Total Return Index 31.61% 14.84% 20.44% 23.90% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 9 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund – Institutional Class Growth of $100,000 Investment Bright Rock Mid Cap Growth Fund – Investor Class Growth of $25,000 Investment *Inception Date 10 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended February 28, 2014 Since Since One Three Inception Inception Year Years (5/26/10) (1/17/12) Bright Rock Quality Large Cap Fund Institutional Class 21.93% 14.13% 16.16% N/A Investor Class 22.47% N/A N/A 20.59% S&P 500 Total Return Index 25.37% 14.35% 18.39% 21.36% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 11 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund – Institutional Class Growth of $100,000 Investment Bright Rock Quality Large Cap Fund – Investor Class Growth of $25,000 Investment *Inception Date 12 Bright Rock Mid Cap Growth Fund Schedule of Investments February 28, 2014 Shares Value COMMON STOCKS – 96.76% Auto Components – 3.76% Gentex Corp. $ Beverages – 3.24% Monster Beverage Corp. (a) Capital Markets – 5.84% Eaton Vance Corp. SEI Investments Co. Waddell & Reed Financial, Inc. Commercial Services & Supplies – 6.68% Copart, Inc. (a) Rollins, Inc. Stericycle, Inc. (a) Distributors – 3.85% LKQ Corp. (a) Electrical Equipment – 4.10% AMETEK, Inc. Electronic Equipment, Instruments & Components – 3.34% Amphenol Corp. Trimble Navigation Ltd. (a) Energy Equipment & Services – 1.07% Oceaneering International, Inc. Health Care Equipment & Supplies – 8.48% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) ResMed, Inc. Health Care Technology – 1.46% HMS Holdings Corp. (a) The accompanying notes are an integral part of these financial statements. 13 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 Shares Value Hotels, Restaurants & Leisure – 3.35% Panera Bread Co. (a) $ IT Services – 5.68% Jack Henry & Associates, Inc. MAXIMUS, Inc. NeuStar, Inc. (a) Leisure Equipment & Products – 1.27% Polaris Industries, Inc. Life Sciences Tools & Services – 2.15% Mettler-Toledo International, Inc. (a) Machinery – 16.01% Donaldson Co., Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Valmont Industries, Inc. Wabtec Corp. Metals & Mining – 2.60% Royal Gold, Inc. Road & Rail – 4.16% JB Hunt Transport Services, Inc. Kansas City Southern Landstar System, Inc. Software – 10.58% ANSYS, Inc. (a) CommVault Systems, Inc. (a) FactSet Research Systems, Inc. MICROS Systems, Inc. (a) SolarWinds, Inc. (a) Tyler Technologies, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 Shares Value Specialty Retail – 5.58% PetSmart, Inc. $ Tractor Supply Co. Textiles, Apparel & Luxury Goods – 1.82% Under Armour, Inc. (a) Trading Companies & Distributors – 1.74% MSC Industrial Direct Co., Inc. TOTAL COMMON STOCKS (Cost $31,065,989) EXCHANGE TRADED FUNDS – 2.51% Guggenheim S&P Midcap 400 Pure Growth ETF TOTAL EXCHANGE TRADED FUNDS (Cost $902,595) SHORT-TERM INVESTMENTS – 0.72% Money Market Funds – 0.72% Fidelity Institutional Money Market Portfolio, 0.042% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $300,638) Total Investments (Cost $32,269,222) – 99.99% Other Assets in Excess of Liabilities – 0.01% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of February 28, 2014. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Bright Rock Quality Large Cap Fund Schedule of Investments February 28, 2014 Shares Value COMMON STOCKS – 99.44% Aerospace & Defense – 2.85% United Technologies Corp. $ Air Freight & Logistics – 2.42% CH Robinson Worldwide, Inc. Beverages – 2.63% PepsiCo, Inc. Biotechnology – 2.72% Gilead Sciences, Inc. (a) Capital Markets – 3.48% Franklin Resources, Inc. T. Price Rowe Group, Inc. Chemicals – 10.25% Albemarle Corp. LyondellBasell Industries NV (c) Monsanto Co. Praxair, Inc. Commercial Banks – 3.45% Wells Fargo & Co. Computers & Peripherals – 2.58% EMC Corp. Diversified Telecommunication Services – 6.92% AT&T, Inc. Verizon Communications, Inc. Electric Utilities – 5.16% Southern Co. Westar Energy, Inc. The accompanying notes are an integral part of these financial statements. 16 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2014 Shares Value Energy Equipment & Services – 6.03% National Oilwell Varco, Inc. $ Schlumberger Ltd. (c) Food & Staples Retailing – 6.55% CVS Caremark Corp. Wal-Mart Stores, Inc. Food Products – 0.95% General Mills, Inc. Health Care Providers & Services – 2.15% Laboratory Corp. of America Holdings (a) Hotels, Restaurants & Leisure – 1.96% Starbucks Corp. Industrial Conglomerates – 4.64% General Electric Co. Insurance – 3.12% Aflac, Inc. IT Services – 4.50% International Business Machines Corp. Media – 4.71% Comcast Corp. Walt Disney Co. Multiline Retail – 2.02% Target Corp. Multi-Utilities – 3.09% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels – 4.18% Exxon Mobil Corp. Occidental Petroleum Corp. The accompanying notes are an integral part of these financial statements. 17 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2014 Shares Value Pharmaceuticals – 5.36% Johnson & Johnson $ Perrigo Co. (c) Software – 3.02% Microsoft Corp. Specialty Retail – 2.51% Tiffany & Co. Water Utilities – 2.19% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $120,690,351) SHORT-TERM INVESTMENTS – 0.15% Money Market Funds – 0.15% Fidelity Institutional Money Market Portfolio, 0.042% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $219,137) Total Investments (Cost $120,909,488) – 99.59% Other Assets in Excess of Liabilities – 0.41% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of February 28, 2014. (c) Foreign issued security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Funds Statements of Assets and Liabilities February 28, 2014 Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value (Cost $32,269,222 and $120,909,488, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Payable to distributor — 57 Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ INSTITUTIONAL CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ INVESTOR CLASS SHARES Net assets 67 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 5 Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 19 Bright Rock Funds Statements of Operations For the Year Ended February 28, 2014 Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income* $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees Custody fees Trustees’ fees Reports to shareholders Distribution (12b-1) fees – Investor Class — Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ * Net of foreign taxes withheld $ — $ The accompanying notes are an integral part of these financial statements. 20 Bright Rock Mid Cap Growth Fund Statements of Changes in Net Assets Year Ended Year Ended February 28, 2014 February 28, 2013 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations FROM DISTRIBUTIONS Net realized gain – Institutional Class ) ) Net realized gain – Investor Class (1
